Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 13 February 1809
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear wife.
Washington 13. February 1809.

I have received but one letter from you since I left Boston, and that was written only two days after my departure—So long an interval during which I have not heard a word from you, and neither your mother, nor any other of the families here have received a line, begins to make me uneasy; and the state of our Charles when I came away, and of Kitty’s health when you wrote tends to increase that uneasiness—
I wrote you from New-York, from Baltimore, and twice since my arrival here. I intended to have written you again yesterday; but as it was your birth-day, a day which in my heart is always associated with sentiments of affection and delight,  I could not prevail on myself to sit down and darken it by the communication of alarms and of distress—For the intelligence I must have given from here was such as I knew would be distressing to you—Mrs: Hellen’s youngest child has been for three days at such extremity that they have scarcely hoped its life from hour to hour—Its disorder was first something of the croup, and afterwards inflammation of the bowels, which it is apprehended will terminate in a mortification—It has been twice bled, and had three blisters applied—During great part of the day yesterday, the night before last and Saturday, there was not a hope in the family, or the physicians that the child would recover—Last Evening and this morning there are some favourable symptoms; but such as yet leave it extremely doubtful what the event will be—
I have attended the Sessions of the Supreme Court very steadily the whole of the last week, and shall continue to attend them, untill they get through the part of the business in which I am concerned—I am very much afraid that I shall lose them all; upon questions entirely new, and unthought of by those who employed me. One of these questions is whether a Company, or incorporated body can sue or be sued in the Courts of the United States—This question has never been made before, and they have decided hundreds of cases in which Corporations are parties—But now it is made a point, and there is great probability the Court will decide against their own right to sustain such suits.
I have been into no Company, and have confined myself to a very few visits—I scarcely know what is going forward in Congress, being absorbed in the necessary attention to my own business.
The appointment of General Dearborn as Collector at Boston, has at length been confirmed by the Senate, and he will immediately proceed to take possession of his Office—After his nomination there were strong objections made against him on the ground of his having paid money without lawful authority to General Wilkinson—The fact I understand was clearly proved; but Mr: Dearborn in his justification produced the President’s orders—the opinion of the Attorney General, and promises from Genl: Wilkinson to refund advances.—Mr: Randolph has brought the subject forward in the house and I suppose it will be talked of in public, unless objects of higher importance should continue to engross the attention of the Nation.
Your mother yesterday received a recent letter from your brother, at New-Orleans, who is well—He writes on political affairs, and reasons on the present state of things in a manner very conformable to my own opinions—
The embargo is to come off on the 3d: of March—But in its stead there is to be a non-intercourse with France and England—Exclusion of all foreign armed vessels from our Ports and Harbours, and perhaps (but I doubt) a loan of money, and more men to be raised.
Adieu, my dearest Louisa; may Heaven grant you many, many happy returns of the yesterday’s anniversary; and bless you more and more in your children present and to come.
John Quincy Adams.